Walker, J.
This is an action on a promissory note made for the hire of slaves after the proclamation of emancipation.
Were this case presented to the court for the first time, we should regard it as one surrounded with many difficulties. The question was re-argued to the court at the last term, with the same consummate ability which characterized the dissenting opinion of his Honor, Judge Hamilton, in the emancipation cases reported in 31 Texas, 504 et seq.
It may scarcely appear consistent in the writer of this opinion, if he should criticise the opinion of the majority of. the court in Hall v. Keese, 31 Texas, 504, and yet consent to adopt it as the law.
The question presented was a troublesome one. Did the Emancipation Proclamation of the President, practically inoperative at the time of its promulgation, but afterwards enforced, free the slaves from its date; or was it left for a *125subordinate officer, who came to occupy the country at the close of the war, practically to fix the date of emancipation; or was slavery abolished by the Thirteenth Amendment to the Constitution of the United States ? Which is the true date, the 1st day of January, 1863, the 1st day of February, 1865, or the 19th of June, 1865 ?
It is not necessary for us in this ease to answer these questions.
The plaintiff in error is entitled to a judgment on the note, in our view, whether the negroes were free or not. They performed the services which they were hired to perform; but whether the plaintiff in error will hold the money in his own right, or as trustee for the negroes, is a question dependent upon the question, whether the negroes were free or slaves at the time they performed the service. We will not at this time disturb the previous rulings of the court, divided as it was, hoping that these difficult and troublesome matters shall soon cease to trouble the tribunals of the country. The judgment of the District Court is reversed, and the cause remanded. The court will enter a similar judgment in Ho. 809.
Reversed and remanded.